  Case 19-05743       Doc 43   Filed 11/16/20 Entered 11/17/20 09:50:47               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     19-05743
Nicholas S Hannon                            )
Yolanda B Hannon                             )                Chapter: 13
                                             )
                                                              Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtors for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;

     IT IS HEREBY ORDERED:

     1. Debtors' current Chapter 13 Plan is modified post-confirmation to:

  a) Extend the Chapter 13 plan term to 84 months in accordance with 11 U.S.C. §1329(d)(1);

  b) The plan payment is decreased to $1,115 beginning December 2020 until the end of the plan;

  c) The plan base amount remains the same;

   d) The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed plan.

                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: November 16, 2020                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
